MEMORANDUM **
Enrique Gonzalez-Martinez appeals his 54-month sentence and conviction by *647guilty plea to a violation of 8 U.S.C. § 1826. Gonzalez-Martinez’s attorney has filed a brief pursuant to Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no viable issues to raise on Gonzalez’s behalf. Gonzalez did not file a pro se supplemental brief.
Because Gonzalez-Martinez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we lack jurisdiction to consider his appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir. 1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement). Accordingly counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.